IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0668
                               Filed April 27, 2022


ROSEMARIE STOTTS,
    Plaintiff-Appellant,

vs.

EMPLOYMENT APPEAL BOARD and CARROLL COUNTY,
     Defendants-Appellees.
________________________________________________________________


        Appeal from the Iowa District Court for Carroll County, Gina C. Badding,

Judge.



        A former employee appeals the judicial review order affirming her

disqualification for unemployment benefits. AFFIRMED.



        Jeffrey M. Lipman of Lipman Law Firm, P.C., West Des Moines, and Shane

C. Michael of Michael Law Firm, West Des Moines, for appellant.

        Rick Autry, Employment Appeal Board, Des Moines, for appellees.



        Heard by May, P.J., and Greer and Chicchelly, JJ. Badding, J. takes no

part.
                                          2


MAY, Presiding Judge.

       Rosemarie Stotts appeals the district court’s order affirming an Employment

Appeal Board (EAB) ruling denying unemployment compensation benefits. Stotts

argues substantial evidence does not support the EAB’s conclusion that she is

disqualified from unemployment benefits because of misconduct.             See Iowa

Admin. Code r. 871–24.21(1)(a) (defining “misconduct” to include “conduct

evincing . . . an intentional and substantial disregard of the employer’s interests or

of the employee’s duties and obligations to the employer”). Like the district court,

we conclude substantial evidence exists to support the EAB’s decision. We affirm

without further opinion. Iowa Ct. R. 21.26(1)(b) (providing memorandum opinions

may be appropriate when “[t]he issue is whether the evidence is sufficient to

support . . . an administrative agency’s finding, and the evidence is sufficient”).

       AFFIRMED.